                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

THOMAS GAMBUCCI,

            Plaintiff,

v.                                  Case No:    2:19-cv-58-FtM-29MRM

BANK   OF   AMERICA,   N.A.,
FEDERAL NATIONAL MORTGAGE
ASSOCIATION,    and   USSET,
WEINGARDEN & LIEBO, PLLP,

            Defendants.



                            OPINION AND ORDER

       This matter comes before the Court on review of defendants

Bank of America, N.A. and Federal National Mortgage Association’s

Motion to Dismiss (Doc. #20) filed on May 13, 2019.          Plaintiff has

failed to file a response and the time to do so has passed.             For

the reasons that follow, the motion is granted.

                                      I.

     A. Background

       Plaintiff Thomas Gambucci has filed a multiple-count Second

Amended    Complaint    against    defendants   Bank   of   America,   N.A.,

Federal National Mortgage Association, and Usset, Weingarden, &

Liebo, PLLP. 1   (Doc. #17.)      The claims all relate to a foreclosure


       1While plaintiff titles the complaint “First Amended
Complaint,” it is in actuality a Second Amended Complaint.
Plaintiff filed the initial Complaint (Doc. #1) on January 30,
on a piece of property in the State of Minnesota.     Defendants Bank

of America, N.A. and Federal National Mortgage Association have

filed a motion to dismiss on the grounds that (1) this is not the

proper venue and (2) the Second Amended Complaint constitutes a

shotgun pleading.     (Doc. #20, pp. 5-8.)   Because the Court agrees

with the latter argument, the Second Amended Complaint will be

dismissed with leave to amend. 2

  B. Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”      Id.; Edwards v. Prime, Inc., 602

F.3d 1276, 1291 (11th Cir. 2010).      This requires “more than an




2019, and then a First Amended Complaint (Doc. #13) on March 4,
2019.
       2
       Given the Court’s determination regarding the pleading
deficiencies in the Second Amended Complaint, the defendants’
arguments regarding venue will be denied without prejudice. The
defendants may re-raise the arguments if plaintiff can file an
amended complaint that cures the pleading deficiencies.



                                   2
unadorned,        the-defendant-unlawfully-harmed-me           accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them   in   the   light   most   favorable   to   plaintiff,   but    “[l]egal

conclusions without adequate factual support are entitled to no

assumption of truth.”        Dusek v. JPMorgan Chase & Co., 832 F.3d

1243, 1246 (11th Cir. 2016) (citations omitted).                 “Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”           Iqbal, 556 U.S. at 678.

Factual allegations that are merely consistent with a defendant’s

liability fall short of being facially plausible.               Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (citations

omitted).     Thus, the Court engages in a two-step approach: “When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief.”        Iqbal, 556 U.S. at 679.

  C. Shotgun Pleading

       Each claim in the Second Amended Complaint re-alleges and

incorporates      by   reference   the    allegations   contained      in   the

paragraphs alleged previously.        (Doc. #17, pp. 4-13.)      Defendants

argue the Second Amended Complaint constitutes “a classic ‘shotgun

pleading’” requiring dismissal.           (Doc. #20, pp. 7-8.)       The Court

agrees.     See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d



                                      3
1313, 1321 (11th Cir. 2015) (describing four types of shotgun

pleadings, the most common of which “is a complaint containing

multiple counts where each count adopts the allegations of all

preceding counts, causing each successive count to carry all that

came before and the last count to be a combination of the entire

complaint”); see also LaCroix v. W. Dist. of Ky., 627 Fed. App’x

816, 818 (11th Cir. 2015) (“[A]lthough pro se pleadings are held

to a less strict standard than pleadings filed by lawyers and thus

are construed liberally, this liberal construction does not give

a court license to serve as de facto counsel for a party, or to

rewrite an otherwise deficient pleading in order to sustain an

action.   Even a pro se litigant is required to comply with the

rules of procedure.” (marks and citations omitted)).   Therefore,

the Court dismisses the Second Amended Complaint without prejudice

on shotgun pleading grounds with leave to amend.     If the Third

Amended Complaint is a shotgun pleading it will be dismissed with

prejudice without further notice and without leave to amend.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss (Doc. #20) is GRANTED and the

Second Amended Complaint is dismissed without prejudice to filing

a Third Amended Complaint within TWENTY-ONE (21) DAYS of this

Opinion and Order.




                                4
     DONE AND ORDERED at Fort Myers, Florida, this   15th   day of

July, 2019.




Copies: Counsel of record




                                5
